PER CURIAM
Felix Key was convicted by a City of St. Louis jury of first-degree assault, armed criminal action, and unlawful use of a weapon arising out of the shooting of Shelton Buchanan. Key was sentenced to a total of twenty-eight years' imprisonment. His convictions were affirmed on direct appeal. See State v. Key , 364 S.W.3d 575 (Mo. App. E.D. 2011). Key now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Key raises four points on appeal. The first three points allege his trial counsel was ineffective for failing to: 1) properly impeach eyewitness Dominique Darden by introducing his alleged prior inconsistent deposition statement that the police told him to circle Key in the photographic lineup where Darden identified Key as the shooter; 2) investigate and call Key's brother, Terry Clark ("Brother"), as an additional witness to bolster Key's alibi that he was at home the night the crimes were committed; and 3) argue Key's age of nineteen at the time the crimes were committed as a mitigating factor at his sentencing. In his fourth point, Key contends that motion court erred in denying him a hearing on his claim of newly discovered evidence. Finding no clear error, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, *750setting forth the reasons for this order pursuant to Rule 84.16.